Citation Nr: 0524180	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Death and Indemnity Compensation under 
38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2002 
and January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The April 2002 rating decision denied service connection for 
the cause of the veteran's death.  A Notice of Disagreement 
was received in May 2002.  

The January 2003 rating decision denied the appellant Death 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  A Notice of Disagreement was 
received in March 2003.

A Statement of the Case as to all the claims was issued in 
June 2003.  A timely appeal was received in July 2003.  The 
appellant appeared and testified at a Travel Board hearing 
before the undersigned Veterans Law Judge held at the RO in 
May 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran died on March [redacted], 2001.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
with the underlying cause coronary artery disease.  During 
his lifetime, the veteran was service connected for bilateral 
hearing loss that was evaluated as 10 percent disabling.

The appellant contends that the veteran was treated for high 
blood pressure and chest pains with medication in the last 
year of his service.  She questioned whether the service 
medical records are complete.  The RO, in listing the service 
medical records in the rating decision, indicated that they 
dated from January 16, 1947 through October 17, 1967.  The 
veteran separated from service February 28, 1968.  The 
appellant stated that the period between October 17, 1967 and 
February 28, 1968 is when the veteran was treated for 
hypertension and chest pains, and questioned the location of 
these records.  After reviewing the service medical records, 
the Board notes that the last page of the service treatment 
records includes treatment on August 28, 1967, September 14, 
1967 and January 15, 1968, which are the only dates of 
treatment within the last year of the veteran's service.  
There is no indication, either in the service medical records 
themselves or in the response from the National Personnel 
Records Center (NPRC), that the veteran's service medical 
records were lost due to the 1973 fire.  It appears, 
therefore, that the service medical records are complete.  

The appellant, however, testified at the Board hearing in May 
2005 that the veteran continued to be seen at the military 
medical facility of the Red River Army Depot in Texarkana, 
Texas after his retirement for his problems with high blood 
pressure and chest pains.  There is no indication in the file 
that the RO attempted to obtain the treatment records from 
the Red River Army Depot for the period after the veteran 
retired to see if he was diagnosed to have hypertension 
within one after his separation from service.  The treatment 
records from March 1968 through February 1969 may be highly 
probative to the appellant's claims and, if possible, should 
be obtained.

The Board also notes that there is at least two blood 
pressure readings in service that are questionable for 
hypertension.  The first reading in August 1966 was 130/90.  
The second reading from October 1967 at the veteran's 
retirement examination was 138/100.  The remaining readings 
range from 120 to 140 for systolic pressure and 70 to 86 for 
diastolic pressure.  If no diagnosis of hypertension is found 
in the veteran's post-retirement treatment records from the 
Red River Army Depot, then a VA opinion should be obtained on 
whether the blood pressure readings taken in service indicate 
that, as likely as not, the veteran had hypertension upon his 
retirement from service.  

The Board notes, in addition to the appellant's claim for 
DIC, it is also remanding the claim for DEA because said 
claim is inextricably intertwined with the DIC claim (i.e., 
the determination of entitlement to DEA benefits is dependent 
upon the result of the DIC claim).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate entity and request the 
records of the treatment the veteran 
received as a military retiree at the Red 
River Army Depot medical facility for the 
period of March 1968 through February 
1969.  Associate all requests and records 
received with the claims file.  If 
records are unavailable from any source, 
a negative reply is requested. 

2.  When the above development has been 
accomplished and if the records obtained 
do not show the veteran had a diagnosis 
of hypertension within one year of his 
retirement from service, the claims file 
should be forwarded to an appropriate VA 
physician for an opinion.  After 
reviewing the file, the VA physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that 
hypertension first diagnosed after 
service, had its onset in service.  In 
providing the opinion, the VA physician 
is specifically directed to the two 
elevated readings in the service medical 
records (i.e., 130/90 in August 1968 and 
138/100 in October 1967).

If the VA physician opines that the 
veteran's hypertension had its onset in 
service, he/she should also render an 
opinion as to whether it is at least as 
likely as not that the veteran's cause of 
death was etiologically related to his 
hypertension, or, alternatively, whether 
the veteran's hypertension contributed 
substantially and materially to the cause 
of death (i.e., cardiopulmonary arrests 
caused by coronary artery disease).

3.  Then, after ensuring the VA opinion 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
RO should readjudicate the claim.  If 
such action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and her 
representative, if any.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

